     Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 1 of 23 PageID #: 1262




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,
                                      Plaintiff,

v.                                                               Civil Action No. 2:21-cv-00316
                                                          Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
                                      Defendants.

            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS
        HARRISON COUNTY BOARD OF EDUCATION AND DORA STUTLER’S
                          MOTION TO DISMISS

                Dismissal of the Harrison County Board of Education and Dora Stutler in her

official capacity as Harrison County Superintendent (collectively, “the County Board”) pursuant

to Fed. R. Civ. P. 12(b)(6) is appropriate because they were not responsible for and did not pass

the West Virginia statute (“the Act”) at issue in this civil action, and thus they cannot be liable to

Plaintiff. On July 8, 2021, the Act will go into effect in order to clarify that girls’ sports teams are

closed to biological males, regardless of their gender identity.1 The Act was passed by the West

Virginia Legislature and signed by the State’s Governor, and if it goes into effect, it will preclude

B.P.J. from joining the girls’ track and cross-country teams. The County Board has no policy or




1
 The County Board means no disrespect to B.P.J. by use of the phrase “biological boy” or “biological
male” in its briefing. The County Board respects that B.P.J.’s identity is that of a girl. The Act, however,
uses the phrases “biological males,” “biological females,” and “biological sex,” and so the County Board
uses these and similar phrases to discuss and address the terms of and definitions in the statute.

12894263
   Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 2 of 23 PageID #: 1263




custom that would prevent B.P.J. from joining the girls’ teams due to transgender status. However,

the County Board is required to follow the law, and so it is tasked with enforcing the Act when (or

if) it goes into effect. Of course, if the Act does not go into effect (because, for example, the Court

enjoins any of the defendants), the County Board will not enforce it, and the County Board will

not prevent B.P.J. from trying out for girls’ athletic teams based on transgender status. If the Act

were to cause B.P.J. any actionable harm, the County Board is simply not the responsible party,

and the State would be liable for any award of monetary damages, including attorneys’ fees.

               While the County Board did not have any role in the passage of the Act, Plaintiff

has asserted claims seeking equitable and monetary damages (including costs, expenses, and

attorneys’ fees) against it. The County Board thus finds itself in the position of having to defend

a statute it had no part in forming or passing. To that extent, the County Board observes that a

clear legal basis exists for finding that the Act survives legal scrutiny under Title IX and Equal

Protection review and thus that the County Board is not liable to Plaintiff for this additional reason.

                                       I. INTRODUCTION

       A.      Factual background

               B.P.J. is an eleven-year-old transgender girl who wishes to try out for the girls’

cross-country (in the fall) and track (in the spring) teams at school. (Compl. ¶¶ 1–2.) This year,

the West Virginia Legislature passed (and the Governor subsequently signed) H.B. 3293 (“the

Act”). (See Compl. ¶ 2.) The Act is scheduled to go into effect July 8, 2021, and, if it does, it will

prevent B.P.J. from participating on the girls’ teams beginning on August 2, 2021. (Id. ¶ 61; DE#

36, at 5.) The Act will define “male” and “female” based on “biological sex determined at birth”

and will provide that “[a]thletic teams or sports designated for females, women, or girls shall not

be open to students of the male sex where selection for such teams is based upon competitive skill

or the activity involved is a contact sport.” W. VA. CODE § 18-2-25d(b), (c)(2) (eff. July 8, 2021).

                                                  2
12894263
    Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 3 of 23 PageID #: 1264




                As expressly set out in the Act, the Legislature’s purpose was to clarify the law

regarding who can play on a girls’ sports team. See W. VA. CODE § 18-2-25d (eff. July 8, 2021).

It did so in order to recognize the inherent relevant differences between biological males and

biological females in the context of physical athletic competition. Id. The Legislature recognized

that biological males and biological females are not “similarly situated” in the contexts of safe

physical contact and fair competitive tests of physical skill, and that biological sex serves as the

safest, fairest way to group students into teams. See, e.g., W. VA. CODE § 18-2-25d(a)(4) and (5)

(eff. July 8, 2021) (“Classifications based on gender identity serve no legitimate relationship to the

State of West Virginia’s interest in promoting equal athletic opportunities for the female sex”).

                The typical physical differences between biological males and biological females

are reflected in, for example, the fact that the equipment and associated requirements for boys’

sports are often different from the equipment and requirements for girls’ sports, and where they

are, they reflect that boys are generally taller, bigger, faster, and stronger than girls. For example,

the National Federation of State High School Associations’ (“NFHS”) Rules Book, Track and

Field and Cross Country (2020) (“Rules Book”)2 (the rules governing track and field and cross

country in West Virginia) requires that the boys’ discus, shot, javelin, etc., are larger than the girls’

discus, shot, javelin, etc. (See generally Rules Book, available on request.) 3 Boys’ hurdles are


2
  There are no 2021 rules for track and field or cross country. See Track and Field & Cross Country Rules
Changes (Feb. 10, 2021), available at https://www.nfhs.org/sports-resource-content/track-and-field-cross-
country-rules-changes/.
3
  W. VA. CODE ST. R. § 127-3-22.1 (“Cross country rules published by the NFHS are the official rules for
all interscholastic competition unless otherwise provided by Commission modification.”); W. VA. CODE
ST. R. § 127-3-29.1 (“Track and Field rules published by the NFHS are the official rules for all
interscholastic competition unless otherwise provided by Commission modification.”). Thus, the Court
may consider the contents of the Rules Book as part of this Motion to Dismiss. If the rules are not considered
to be regulations, then the Court should consider their contents as legislative facts. “Legislative facts are
established truths, facts or pronouncements that do not change from case to case but apply universally” (and
are not subject to Rule 201 of the Federal Rules of Evidence). United States v. Gould, 536 F.2d 216, 220
(8th Cir. 1976). For example, “the location of South Charleston in Kanawha County and the Southern
District of West Virginia may be treated as legislative fact—that is, one that is fixed and does not change
                                                      3
12894263
   Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 4 of 23 PageID #: 1265




taller and are more widely spaced than girls’ hurdles. And boys’ jumps are longer than the girls’.

(Id.) Boys have a decathlon (with ten consecutive events); girls have a heptathlon (with seven

events). (Id.) Without belaboring the point, the list is extensive.

        These natural trends in the physical differences between biological males and biological

females have led to concerns about competitive fairness to, and, more importantly, the safety of,

biological females when playing with and against biological males.

        B.       Procedural history

                 On May 26, 2021, B.P.J. sued West Virginia State Board of Education and

W. Clayton Burch in his official capacity as State Superintendent (collectively, “the State Board”);

the County Board; and the West Virginia Secondary School Activities Commission (“the

WVSSAC”), claiming that Defendants violated Title IX of the Educational Amendments of 1972,

20 U.S.C. §§ 1681 et seq. (“Title IX”) (Count I) and 42 U.S.C. § 1983 by violating the Equal

Protection Clause of the Fourteenth Amendment (U.S. CONST. Am. XIV) (“EPC”) (Count II).

B.P.J. seeks a declaratory judgment declaring that the Act violates Title IX and the EPC, a

preliminary injunction and (eventually) a permanent injunction mandating that Defendants put

B.P.J. on the girls’ team(s) (and to do so without B.P.J. having to post a bond), nominal damages,

reasonable attorneys’ fees, costs, expenses, and unspecified relief. (See Compl. at Prayer.)

                                              II. ANALYSIS

                 As demonstrated below, B.P.J. cannot obtain relief against the County Board

because it has not caused and never will cause any injury that B.P.J. claims has happened or will


from case to case[.]” United States v. Santamaria, No. CR 2:08-00270, 2010 WL 11520478, at *1 n.1
(S.D.W. Va. Feb. 25, 2010), aff’d, 418 F. App’x 197 (4th Cir. 2011) (citing United States v. Gavegnano,
305 F. App’x 954, 956 (4th Cir. 2009)(unpublished)). A “district court properly may take judicial notice
of legislative facts.” Gavegnano, 305 F. App’x at 956 (4th Cir. 2009). “[C]ourts must consider the complaint
in its entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to
dismiss, in particular, . . . matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues
& Rts., Ltd., 551 U.S. 308, 322, 127 S. Ct. 2499, 2509, 168 L. Ed. 2d 179 (2007) (citation omitted).
                                                      4
12894263
    Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 5 of 23 PageID #: 1266




happen and because the Act survives legal scrutiny under Title IX and the EPC. Therefore,

Plaintiff has failed to state a claim against the County Board for which relief can be granted.

        A.      Standard of Review

        A Rule 12(b)(6) motion “challenges the legal sufficiency of a complaint” and provides for

dismissal if the complaint fails “to state a claim upon which relief can be granted.” Francis v.

Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009) (citation omitted); Fed. R. Civ. P. 12(b)(6). On a

motion to dismiss, the facts alleged in the complaint are assumed to be true, but to survive a motion

to dismiss, the complaint must show that the plaintiff is “entitled to relief.” Francis, 588 F.3d at

192; Fed. R. Civ. P. 8(a)(2).

        B.      The County Board has not and will not violate B.P.J.’s Title IX rights.4

                Title IX provides that “[n]o person . . . shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). Nevertheless,

applicable regulations allow a recipient to “operate or sponsor separate [athletic] teams for

members of each sex where selection for such teams is based upon competitive skill or the activity

involved is a contact sport.” 34 C.F.R. § 106.41(b). To succeed on a Title IX claim, a plaintiff

must prove “(1) that [the plaintiff] was excluded from participation in an education program ‘on

the basis of sex’; (2) that the educational institution was receiving federal financial assistance at

the time; and (3) that improper discrimination caused [the plaintiff] harm.” Grimm v. Gloucester

Cty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020), as amended (Aug. 28, 2020), cert. denied sub

nom. Gloucester County School Board v. Grimm, Gavin, No. 20-1163, 2021 WL 2637992 (U.S.

June 28, 2021) (citation omitted).


4
 B.P.J. does not bring Count I against County Superintendent Stutler, so in this section, “the County Board”
does not include County Superintendent Stutler.
                                                     5
12894263
   Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 6 of 23 PageID #: 1267




               “[A] recipient of federal funds may be liable in damages under Title IX only for its

own misconduct. The recipient itself must ‘exclude persons from participation in, . . . deny

persons the benefits of, or . . . subject persons to discrimination under’ its ‘programs or activities’

in order to be liable under Title IX.” Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ.,

526 U.S. 629, 640–41 (1999) (emphasis added) (internal brackets omitted). The Fourth Circuit

has thus echoed that “the implied damages remedy is available only when ‘the funding recipient

engages in intentional conduct that violates the clear terms of the statute.’” Baynard v. Malone,

268 F.3d 228, 237 (4th Cir. 2001) (emphasis added) (quoting Davis).

               In Grimm, the Court found that the plaintiff had met the three elements of a Title IX

claim where a county school board policy precluded the plaintiff, Grimm, a transgender male

student, from using the boys’ restrooms. 972 F.3d at 616–17, 619. The Court recognized that a

Title IX regulation (34 C.F.R. § 106.33) permits sex-separated toilet facilities but found that

unlawful discrimination nevertheless existed because the school board itself had relied “on its own

discriminatory notions of what ‘sex’ means.” Id. at 618 (emphasis added) (citation omitted).

               In the present civil action, in contrast, the County Board is not relying (and will not

rely) on its own notions of what “sex” means. No existing or future policy, custom, or decision of

the County Board is at issue in this civil action. The County Board is also not responding to

harassment with deliberate indifference, another basis for imposing liability, as Plaintiff pointed

out. (EC# 53, at 12 (p.6 of the brief).) See Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246,

257, 129 S. Ct. 788, 797, 172 L. Ed. 2d 582 (2009). Instead, here, the County Board is compelled

to comply with a mandatory state statute. Undisputedly, the County Board will have no choice

but to apply the Act starting (in this case) on August 2 (assuming it is effective at that time).

               The Act’s is clearly mandatory, not merely optional, voluntary, authorizing, etc. It

requires that teams and sports “shall be expressly designated as one of [three choices].” W. VA.

                                                  6
12894263
    Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 7 of 23 PageID #: 1268




CODE § 18-2-25d(c)(1) (eff. July 8, 2021) (emphasis added). And in its primary provision, it

requires that teams and sports “designated for females, women, or girls shall not be open to

students of the male sex where selection for such teams is based upon competitive skill or the

activity involved is a contact sport.” W. VA. CODE § 18-2-25d(c)(2) (emphasis added). Finally,

the Act creates a cause of action that may be brought by “any student aggrieved by a violation of”

the Act “against a county board of education” responsible for the violation. W. VA. CODE

§ 18-2-25d(d)(1).

                “When the municipality is acting under compulsion of state or federal law, it is the

policy contained in that state or federal law, rather than anything devised or adopted by the

municipality, that is responsible for the injury.” Bethesda Lutheran Homes & Servs., Inc. v. Leean,

154 F.3d 716, 718 (7th Cir. 1998). If B.P.J. is found to be injured by the Act, that injury will not,

by definition, be caused by the County Board. Indeed, no award against the County Board can

provide the relief that Plaintiff seeks; West Virginia’s Legislature passed the Act, its Governor

signed it, and thus the County Board is tasked with enforcing it within Harrison County. It is now

in the Court’s hands to determine whether to enjoin the Act from going into effect.

                If the Act is truly unlawful and unconstitutional, as Plaintiff claims, then it should

be enjoined from going into effect state-wide, not just within Harrison County. If only the County

Board were enjoined from enforcing the Act, then B.P.J. could try out for the girls’ sports teams

at her school, but the Act would still apparently prevent her from participating in competitions

involving West Virginia schools outside of Harrison County.5 This case is simply not Grimm,

where a county board was applying a county board policy. Here, the County Board is not



5
  This highlights the reason why the County Board (including the Harrison County Board of Education and
Superintendent Stutler) are not proper defendants because they cannot provide the full relief that Plaintiff
seeks.
                                                     7
12894263
    Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 8 of 23 PageID #: 1269




responsible for any injury B.P.J. could have and cannot provide the relief she seeks, as it does not

control the Act. Accordingly, Plaintiff has failed to state a claim against the County Board for

which relief can be granted, and Count I should be dismissed as against the County Board.

        C.      The County Board has not and will not deprive B.P.J. of equal protection.6

                For a similar reason, B.P.J. also cannot succeed on her EPC claim against the

County Board; whether or not the Act deprives B.P.J. of an equal protection right, the County

Board has not done so and will not do so, and it cannot provide the relief that Plaintiff seeks.

                A local governing body (like a county board of education) can, under limited

circumstances, be liable for violating the United States Constitution; it,

                therefore, can be sued directly under § 1983 for monetary,
                declaratory, or injunctive relief where[] . . . the action that is alleged
                to be unconstitutional implements or executes a policy statement,
                ordinance, regulation, or decision officially adopted and
                promulgated by that body’s officers. Moreover, although the
                touchstone of the § 1983 action against a government body is an
                allegation that official policy is responsible for a deprivation of
                rights protected by the Constitution, local governments, . . . may be
                sued for constitutional deprivations visited pursuant to
                governmental “custom” . . . .

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690–91 (1978) (emphasis added)

(footnote omitted).

                This liability has an important and well-circumscribed limit, however; local

government units cannot “be held liable unless action pursuant to official [local government unit]

policy of some nature caused a constitutional tort”; accordingly, a local government unit cannot


6
 There will also be a question of standing and mootness (under Fed. R. Civ. P. 12(b)(1)) against the County
Board if the Court grants B.P.J.’s motion for preliminary injunction because the County Board has no policy
or custom of its own that would require it to close the girls’ teams to B.P.J. based on transgender status.
Moreover, if the Court grants Plaintiff’s motion for a preliminary injunction, Plaintiff will have no legal
basis for a Title IX or EPC claim against the County Board because it will have caused her no injury. The
County Board has not prevented B.P.J. from participating on the team of her choice to date, and if the Court
enters a preliminary injunction, the County Board will not prohibit her from trying out or participating
based on transgender status. Thus, Plaintiff’s claims against the County Board fail as a matter of law.
                                                     8
12894263
    Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 9 of 23 PageID #: 1270




be liable on a respondeat superior theory. Id., 436 U.S. at 691 (emphasis added); see also id. 436

U.S. at 691 n.5 (the same rules apply to actions against local government unit officers because

“official-capacity suits generally represent only another way of pleading an action against an entity

of which an officer is an agent”). Thus,

                 “[Local government unit] liability under § 1983 attaches where—
                 and only where—a deliberate choice to follow a course of action
                 is made from among various alternatives” by [local government
                 unit] policymakers. . . . Only where [policy, procedure, custom, etc.]
                 reflects a “deliberate” or “conscious” choice by a [local government
                 unit]—a “policy” as defined by our prior cases—can a [local
                 government unit] be liable for such [policy, etc.] under § 1983.

City of Canton, Ohio v. Harris, 489 U.S. 378, 389, 109 S. Ct. 1197, 1205, 103 L. Ed. 2d 412 (1989)

(emphasis added; second alteration in original) (citation omitted). A county board is thus

responsible only for its own policies, etc., and it cannot be liable for acts that were not the result

of a deliberate, conscious choice to follow a course of action made from among various

alternatives. Where a county has done nothing more than comply with a mandate imposed (by

statute, for example) on the county (by the state, for example), the county has not violated § 1983.7

                 In Bethesda Lutheran Homes & Servs., Inc., 154 F.3d, for example, the operator of

a residential facility for the mentally ill and several current and future residents thereof sued, inter

alia, Jefferson County, Wisconsin, for enforcing certain state and federal Medicaid regulations

and, the plaintiffs claimed, thereby violating § 1983. The district court denied the plaintiffs’ claim

“on the ground that . . . a county . . . cannot be held liable under section 1983 for acts that it did

under the command of state or federal law.” 154 F.3d at 718. Judge Posner noted for the court




7
  This inquiry is a purely objective one: “[T]he state of mind of local officials who enforce or comply with
state or federal regulations is immaterial to whether the local government is violating the Constitution if the
local officials could not act otherwise without violating state or federal law. The spirit, the mindset, the joy
or grief of local officials has no consequences for the plaintiffs if these officials have no discretion that they
could exercise in the plaintiffs’ favor.” 154 F.3d at 719.
                                                        9
12894263
    Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 10 of 23 PageID #: 1271




that insofar as the county was bound to follow the state and federal laws at issue, the district court’s

holding was the correct application of Seventh Circuit law.

                 As the Seventh Circuit has recognized, “[i]t is difficult to imagine a municipal

policy more innocuous and constitutionally permissible, and whose causal connection to the

alleged violation is more attenuated, than the ‘policy’ of enforcing state law.” Surplus Store &

Exch., Inc. v. City of Delphi, 928 F.2d 788, 791–92 (7th Cir. 1991). “If the language and standards

from Monell are not to become a dead letter, such a ‘policy’ simply cannot be sufficient to ground

liability against a municipality.” Id. (citation omitted). This position “has the virtue of minimizing

the occasions on which federal constitutional law, enforced through section 1983, puts local

government at war with state government.” Bethesda Lutheran Home & Servs., 154 F.3d at 718.8

                 In 1993, the Fourth Circuit considered the mandatory-voluntary distinction. In

Bockes v. Fields, 999 F.2d 788 (4th Cir. 1993), Grayson County, Virginia, shared in the


8
  See also Vives v. City of New York, 524 F.3d 346, 356 (2d Cir. 2008) (“We have held today that a
municipality cannot be held liable simply for choosing to enforce the entire Penal Law.”) (footnote
omitted); Dakota Rural Action v. Noem, No. 19-cv-5026, 2019 WL 4546908, at *5 (D.S.D. Sept. 18, 2019)
(“Applying this standard [Monell, et al.] in this case, Plaintiffs have failed to allege that Pennington County
sheriff officials have made any choices at all regarding enforcement of the challenged laws that could cause
a violation of Plaintiffs’ First Amendment rights. Plaintiffs’ allegations show only that a policy choice was
made by State officials.”); Elabanjo v. Bellevance, No. 1:11-CV-349, 2012 WL 4327090, at *5 (M.D.N.C.
Sept. 18, 2012) (“The enforcement of a state statute by a municipality does not qualify as a municipal policy
or custom sufficient to support § 1983 liability.”), report and recommendation adopted, No. 1:11-CV-349,
2012 WL 5864004 (M.D.N.C. Nov. 19, 2012); cf. Echnols v. Parker, 909 F.2d 795, 801 (5th Cir. 1990)
(“[W]hen a state statute directs the actions of an official, as here, the officer, be he state or local, is acting
as a state official.”); Doby v. DeCrescenzo, 171 F.3d 858, 868 (3d Cir. 1999) (accepting that “when a
county is merely enforcing state law, without adopting any particular policy of its own, it cannot be held
liable under the Monell line of cases”).
         In cases where a court found local government liability, it has generally been because the local
government unit’s conduct was not mandated, but merely allowed (or unrelated) to state or federal law. See
Cooper v. Dillon, 403 F.3d 1208, 1221–22 (11th Cir. 2005) (police officer’s enforcement of state criminal
law with no allegation that state law also made it mandatory for him to have done so); Evers v. Custer Cty.,
745 F.2d 1196, 1201 (9th Cir. 1984); Humphries v. Los Angeles Cty., No. SACV03697JVSMANX, 2012
WL 13014632, at *3 (C.D. Cal. Oct. 17, 2012) (“A municipality cannot be held liable under Monell merely
for enforcing a state law. But where the municipality makes a deliberate choice from among various
alternatives to adopt a particular policy, the municipality can be held liable.”). Where the local government
unit is doing nothing but following state-mandated law, district courts applying Evers have not hesitated to
dismiss § 1983 claims against them. See, e.g., Humphries, 2012 WL 13014632, at *3.
                                                       10
12894263
  Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 11 of 23 PageID #: 1272




implementation of the Commonwealth of Virginia’s social services programs. The county had

discharged an employee of the Grayson County Board of Social Services in compliance with

mandatory Commonwealth board employment rules, “which the local boards must follow.” 999

F.2d at 791. Reversing the district court’s refusal to dismiss the County Board, the Fourth Circuit

said, “Such bounded, state-conferred discretion is not the ‘policymaking authority’ for which a

county may be held responsible under § 1983.” Id.

               Very recently, in Bruce & Tanya & Assocs., Inc. v. Bd. of Supervisors of Fairfax

Cty., Va., No. 19-1151, 2021 WL 1854750 (4th Cir. May 10, 2021) (unpublished), the Fourth

Circuit addressed a case arising from regulation of outdoor advertising in Virginia. The relevant

state statute (Sections 1224 and 1225) did not mandate that local governments enforce it. 2021

WL 1854750, at *9. Nevertheless, “Virginia’s Commissioner of Highways signed a cooperative

agreement with the Fairfax County Board of Supervisors authorizing the latter to enforce Section

1224.” 2021 WL 1854750, at *2. Subsequently, the county began aggressively enforcing the

Commonwealth’s sign statute against the plaintiff (“BTA”), and BTA sued, inter alia, the county.

The county argued that it was not liable under § 1983 because it was just enforcing a state law.

               Noting that “[t]he majority of our sister circuits to consider the question have

suggested that a local government can be subjected to Monell liability if it makes an independent

choice to enforce or follow parameters set by state law, rather than being obliged to do so,” the

Court continued following Bockes (and Vives, et al.). 2021 WL 1854750, at *8. The Court found

that the county could be liable for enforcing Section 1224 “because it consciously chose to

enforce” it, but the county could not be liable for harms caused by a section of the statute it did not

adopt as its own policy. 2021 WL 1854750, at *9-10. “Although the County can be liable for

enforcing a state regulation it has voluntarily adopted as its own, it cannot be held liable for state

statutes it has not consciously adopted into its own policy.” 2021 WL 1854750, at *10.

                                                  11
12894263
  Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 12 of 23 PageID #: 1273




                Here, Count II states no claim on which relief can be granted because it is beyond

debate that the County Board has no choice but to comply with the Act. The Act requires that

girls’ teams “shall not be open to students of the male sex where selection for such teams is based

upon competitive skill or the activity involved is a contact sport,” and it creates a cause of action

against county boards of education for “[a]ny student aggrieved by a violation of” the Act W. VA.

CODE § 18-2-25d(c)(2), (d)(1) (eff. July 8, 2021). Thus, the County Board must enforce the Act.

Notably, in Plaintiff’s Consolidated Reply in Support of Motion for Preliminary Injunction,

Plaintiff does not counter the County Board’s argument that it is not liable under the EPC pursuant

to Monell, except to argue that Superintendent Stutler may be subject to an injunction under Ex

parte Young. (DE# 53, at 11-13 (pp. 5-7 of the brief).) Thus, Count II should be dismissed as

against the County Board at least to the extent that it seeks damages, expenses, fees, and costs.

        D.      Superintendent Stutler is acting as a State – not a County – official in enforcing
                the Act, and any award assessed against her is the responsibility of the State,
                not the Harrison County Board of Education.

                “Under the doctrine of Ex parte Young, a plaintiff may challenge the

constitutionality of a state law . . . by bringing suit against an official, in her official capacity, for

enforcing or administering that law or rule. . . . If the plaintiff succeeds, any judgment against the

official in her official capacity,” including an award of attorneys’ fees, “‘imposes liability on the

entity that [s]he represents.’” McGee v. Cole, 115 F. Supp. 3d 765, 772 (S.D.W. Va. 2015)

(alteration in McGee) (citing, inter alia, Ex parte Young, 209 U.S. 123, 155–56, 28 S. Ct. 441, 52

L. Ed. 714 (1908)). Importantly, county officials are considered to be “state officials for purposes

of an Ex parte Young suit where they are responsible for enforcing or administering state law rather

than local or county policies.” Id., 115 F. Supp. 3d at 773. For example, where “same-sex couples

challenged Virginia’s same-sex marriage ban” by suing a city clerk who had denied one of the

couples a marriage license, the “U.S. Court of Appeals for the Fourth Circuit held that the clerk

                                                   12
12894263
  Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 13 of 23 PageID #: 1274




was a proper defendant through which to sue the state of Virginia under Ex parte Young because

he was responsible for enforcing Virginia’s same-sex marriage ban.” Id. (emphasis added; citing

Bostic v. Schaefer, 760 F.3d 352 (4th Cir. 2014)).

               The U.S. District Court for the Southern District of West Virginia, in McGee,

therefore engaged in the following analysis regarding the party responsible for paying plaintiffs’

attorneys’ fees assessed against county clerks, rejecting the State’s argument that it was immune

from attorneys’ fees under the Eleventh Amendment:

               The Court agrees with Defendant Clerks. Sections 48–2–104 and
               48–2–401 of the West Virginia Code were state laws prohibiting
               same-sex marriage. Each Plaintiff couple attempted to obtain a
               marriage license, and each was denied by one of the defendants
               pursuant to these state laws. . . . The State has not provided, and the
               Court has not found, any evidence that Defendant Clerks were
               administering county rules or policies rather than state law.
               Moreover, the clerks had no discretion to disregard state law and
               issue marriage licenses to the plaintiffs. . . . It is clear that Defendant
               Clerks were required by state law to deny marriage licenses to the
               plaintiffs and administered state law when they did so. The clerks
               were thus acting as state agents, rather than county officials, at the
               time of Plaintiffs’ injuries. Accordingly, they are considered state
               officials for the purposes of this Ex parte Young suit. See Bostic, 760
               F.3d at 371 n. 2; Brotherton [v. Cleveland], 173 F.3d [552] at 566
               [(6th Cir. 1999)].

               Furthermore, although not named as a defendant in this case, the
               State was clearly the intended target of this litigation. See Hutto [v.
               Finney], 437 U.S. [678] at 700, 98 S.Ct. 2565 [(1978)] (“[S]uits
               brought against individual officers for injunctive relief are for all
               practical purposes suits against the State itself.”). Not only did the
               Court grant an injunction preventing the clerks from administering
               the same-sex marriage ban, it declared two of the State’s laws
               unconstitutional. This declaration is part and parcel of the total relief
               obtained and shows that the State, not the clerks, is responsible for
               the legislation that violated Plaintiffs’ civil rights. For the foregoing
               reasons, the attorneys’ fees assessed against Defendant Clerks will
               be the responsibility of the State of West Virginia.




                                                   13
12894263
    Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 14 of 23 PageID #: 1275




McGee, 115 F. Supp. 3d at 778–79. See also Brotherton v. Cleveland, 173 F.3d 552, 566 (6th Cir.

1999) (“Where county officials are sued simply for complying with state mandates that afford no

discretion, they act as an arm of the State.” (citing cases from the Fifth and Seventh Circuits)).

                 The McGee Court found that the clerks themselves and the counties for which they

worked were not jointly and severally liable for attorneys’ fees because the clerks were sued in

their official capacities, and they represented only the State at the time of the plaintiffs’ injury. Id.,

115 F. Supp. 3d at 777 n.3.

                 Just as in McGee, here, the State is clearly the intended target of the litigation.

Superintendent Stutler and the Harrison County Board of Education have been named defendants

in this civil action only because they must enforce state law – not because of any policy or custom

of their own. Any civil rights violation the Act could cause B.P.J. is a result of the State’s

legislation. Thus, if Superintendent Stutler, who was sued only in her official capacity, is retained

as a defendant to Count II pursuant to Ex parte Young for injunction purposes, then any damages,

costs, expenses, and/or fees assessed against her must be paid by the State, the government entity

that she represents when/if she enforces the State’s Act. There is no reason to retain the Harrison

County Board of Education as a defendant.9 Therefore, Harrison County Board of Education is

entitled to the dismissal of Counts I and II against it, and if a monetary award, including but not




9
  Even if Superintendent Stutler were acting as the agent of the Harrison County Board of Education in
enforcing the Act (which she is not), the latter would not need to be retained as a defendant in order to hold
it liable for an award of damages assessed against Stutler. See McGee, 115 F. Supp. 3d at 773 (S.D.W. Va.
2015) (“If the Court instead finds that the [county] clerks were sued for administering a county rule or
policy, they would properly be considered agents of their respective counties, not of the State. In that case,
it is the counties and not the State that would be liable for the judgment and any attorneys’ fees assessed
against the clerks.”) See also Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 2312,
105 L. Ed. 2d 45 (1989) (“a suit against a state official in his or her official capacity is not a suit against the
official but rather is a suit against the official’s office”).

                                                        14
12894263
  Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 15 of 23 PageID #: 1276




limited to attorneys’ fees, is assessed against Superintendent Stutler, that award must be paid by

the State, not by the County Board.

       E.      B.P.J.’s claims against the County Board should be dismissed on the
               additional basis that the Act does not violate Title IX or the EPC.

               As demonstrated above, the County Board is not the entity that might ever cause

any purported violation of Title IX or the EPC, an independently adequate reason to dismiss

Plaintiff’s claims against the County Board. The County Board had no part in developing, shaping,

or passing the Act, and it has no policy or custom that would prevent B.P.J. from joining girls’

teams based on transgender status. The County Board has no policy or custom directing or

providing that transgender girls should be excluded from girls’ sports teams. If the Court enters

the preliminary injunction requested against any of the defendants and thus keeps the Act from

becoming effective, the County Board will not enforce it. However, the County Board has been

sued for damages, fees, and costs over the Act, and it thus finds itself in the position of defending

the Act. To that extent, the Board observes in the following sections that a legal foundation clearly

exists for finding that the Act is lawful under Title IX and that the Act does not violate the EPC.

               1.      Title IX permits sex-separated sports to promote sex equality.

               Regulations under Title IX permit a recipient to “operate or sponsor separate

[athletic] teams for members of each sex where selection for such teams is based upon competitive

skill or the activity involved is a contact sport.” 34 C.F.R. § 106.41(b). The regulations also

require recipients to “provide equal athletic opportunity for members of both sexes,” including by

considering whether the “levels of competition effectively accommodate the interests and abilities




                                                 15
12894263
     Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 16 of 23 PageID #: 1277




of members of both sexes.” 34 C.F.R. § 106.41(c). Courts have recognized that provisions such

as those contained in the Title IX regulations are important to promote sex equality.10

                 Importantly, the analysis in Grimm is not applicable or dispositive here because the

Grimm Court did not address athletics.             Whereas transgender students may use restrooms

corresponding with their gender identity without imposing the dangers of decreased opportunities

for, and compromised safety of, cisgender females, these concerns are present regarding athletic

participation. It is these concerns – which were not present in Grimm – that make the Act lawful

under Title IX, which permits sex-separated teams and promotes sex equality, because sex-related

physical differences make a difference in contact sports and on teams involving competitive skill.

That is, competing with biological males may cause girls to lose out on opportunities, for example,

opportunities to start on or even play for a team and opportunities for scholarships. And competing

against biological males in contact sports may cause girls to suffer more physical injuries.

                 In sum, sex-separated sports are lawful, and the Act defines “male” and “female”

in a way intended to promote the goal of sex equality in athletics, in compliance with Title IX.

Count I thus fails to state a claim upon which relief can be granted, and it should be dismissed.




10
  See, e.g., Cohen v. Brown Univ., 991 F.2d 888, 897 (1st Cir. 1993) (“Equal opportunity to participate lies
at the core of Title IX’s purpose.”); Clark, By and Through Clark v. Arizona Interscholastic Ass’n, 695
F.2d 1126, 1130 (9th Cir. 1982) (noting that cases have upheld boys’ exclusion from girls’ teams as “a
legitimate means of providing athletic opportunities for girls” due to innate physical differences between
the sexes); O’Connor v. Bd. of Ed. of Sch. Dist. No. 23, 645 F.2d 578, 582 (7th Cir. 1981) (“Title IX aims
to provide equal opportunity in educational programs” and permits “separate-sex teams and . . . exclusion
of girls from” certain boys’ teams); Lafler v. Athletic Bd. of Control, 536 F. Supp. 104, 106 (W.D. Mich.
1982) (“Although many courts have recognized a woman’s right to an equal opportunity to participate in
sports, . . . courts have also recognized that such equal opportunity may be provided through separate teams
or competitions for men and women. . . . The regulations promulgated under Title IX . . . specifically permit
the establishment of separate male and female teams in contact sports. The United States Congress, in
calling for the provision of ‘equal opportunity to amateur athletes ... to participate ... without discrimination
on the basis of ... sex ...’ in the Amateur Sports Act, 36 U.S.C. s 391(b)(6), anticipated that such equal
opportunity would sometimes be provided through the use of separate programs for men and women. . . .”)
(citations omitted).
                                                       16
12894263
     Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 17 of 23 PageID #: 1278




               2.      The Act is substantially related to an important government purpose
                       and thus survives scrutiny under the EPC.11

               “The Equal Protection Clause of the Fourteenth Amendment provides that ‘[n]o

State shall . . . deny to any person within its jurisdiction the equal protection of the laws. It is

‘essentially a direction that all persons similarly situated should be treated alike.’” Grimm, 972

F.3d at 606 (quoting City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 4fgr39 (1985)). EPC

challenges based on sex, as here, are subject to intermediate scrutiny. See H.B. Rowe Co. v.

Tippett, 615 F.3d 233, 242 (4th Cir. 2010).            Under intermediate scrutiny, the challenged

classification must serve an important government purpose, and the means employed must be

substantially related to that purpose. United States v. Virginia, 518 U.S. 515, 524, 532-33 (1996).

“‘[L]egislatures are presumed to have acted within their constitutional power despite the fact that,

in practice, their laws result in some inequality.’” Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)

(quoting McGowan v. Maryland, 366 U.S. 420, 425–26 (1961)).

               An EPC plaintiff must first show “governmental treatment dissimilar to that

received by others similarly situated.” Republican Party of N.C. v. Martin, 980 F.2d 943, 953 (4th

Cir. 1992). For EPC purposes, “similarly situated” means “persons who are in all relevant respects

alike.” Nordlinger, 505 U.S. at 10. Here, those “similarly situated” are biological males,

regardless of gender identity, and the “relevant respects” are the students’ physical attributes

relevant to competitive fairness and safety. Thus, the Act closes biological females’ teams to all

biological males because biological sex, not gender identity, causes the problems that the Act seeks

to prevent.




11
   The County Board hereby incorporates by reference the arguments it made in “Defendant Harrison
County Board of Education and Defendant Dora Stutler in her Official Capacity’s Response in Opposition
to Plaintiff’s Motion for Preliminary Injunction” regarding why the Act survives scrutiny under the EPC.
(DE# 50, at 15-22.) For purposes of brevity, a truncated version of those arguments is presented here.
                                                  17
12894263
     Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 18 of 23 PageID #: 1279




                 The Act’s goals are to prevent the physical differences between the biological

sexes, regardless of gender identity, from causing a competitive disadvantage to or—worse—

injury to biological females. B.P.J. does not challenge the importance of those goals. Clearly,

safety and fairness to girls are important governmental purposes.12

                 Furthermore, the Act’s means are substantially related to its important purposes.

As detailed above (see § I.A.), biological males are, on average, bigger, stronger, and faster than

biological females.13 Therefore, biological females who play against and with biological males,

regardless of their gender identity, will more likely face unfairness and danger than if they played

only against and with other biological females in contact sports and sports involving competitive

skill. These concerns were not present in Grimm, which addressed restroom use – not safety and

fairness concerns unique to participation in athletics, making Grimm non-dispositive here.

                 It is undoubtedly true that not every biological male is larger, stronger, and faster

than every biological female. But that fact does not matter here. Under intermediate scrutiny, the




12
    See, e.g., Virginia, 518 U.S. at 533 (“The heightened review standard our precedent establishes does not
make sex a proscribed classification. . . . Physical differences between men and women[] . . . are enduring:
‘[T]he two sexes are not fungible; a community made up exclusively of one [sex] is different from a
community composed of both.’”) (citations omitted); id. at 540 (noting that it was “uncontested that
women’s admission [to a then all-male military college] would require accommodations, primarily in
arranging housing assignments and physical training programs for female cadets” (emphasis added)).
13
   See, e.g., Clark, By & Through Clark v. Ariz. Interscholastic Ass’n, 695 F.2d 1126, 1129–31 (9th Cir.
1982), which discussed other cases, including Petrie v. Illinois High School Athletic Association, 75 Ill.
App.3d 980, 31 Ill. Dec. 653, 394 N.E.2d 855 (1979), in which the Appellate Court of Illinois found that
exclusion of boys from girls’ teams “was a legitimate means of providing athletic opportunities for girls,”
noted “that the classification of teams based on sex was based on the innate physical differences between
the sexes, [rather than on] generalizations that are archaic . . . [or attitudes of] romantic paternalism,”
acknowledged “that the sexual classification could be avoided by classifying directly on the basis of
physical differences such as height or weight, but concluded that such classifications would be too difficult
to devise, . . . primarily because of strength differentials between the sexes,” concluded that “[h]andicapping
competitions . . . would be difficult and contrary to the interest of achieving the best competition possible,”
noted that “multi-tiered teams . . . [would be] too expensive to impose on the schools,” and concluded “that
sex was the only feasible classification to promote the legitimate and substantial state interest of providing
for interscholastic athletic opportunities for girls.” Clark, 695 F.2d at 1130 (internal quotations and citations
omitted).
                                                       18
12894263
     Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 19 of 23 PageID #: 1280




challenged classification need not be unrealistically perfectly related to the government’s goals.

Instead, the Act only needs to be “substantially” related to its goals. Applying this correct scrutiny,

courts routinely accept that a classification that relies on some degree of generality can still be

“substantially” related to its end.14 Thus, classification based on average differences can easily

withstand intermediate scrutiny. See, e.g., Clark, 695 F.2d at 1131 (“The record makes clear that

due to average physiological differences, males would displace females to a substantial extent if

they were allowed to compete for positions on the volleyball team. . . . [T]he Supreme Court allows

for these average real differences between the sexes to be recognized [and] . . . gender [may] be

used as a proxy in this sense if it is an accurate proxy.” (emphasis added)).

                This case is about more than B.P.J. and whether she creates the risks the Act seeks

to prevent. It is about the fairness to and safety of any number of biological females who, absent

the Act, may have to compete against and engage in athletic competition (including contact sports)

with and against biological males. It is of inadequate constitutional significance that any particular

student has not yet gone through puberty and thus not yet gained all or even any of the differences

in physical characteristics that medical intervention either can or cannot equalize. A perfect, or

even best possible, fit between a government’s chosen means (i.e., the classification) and its

important goals is not what intermediate scrutiny demands. Intermediate scrutiny tolerates such

imperfections in classifications.

                B.P.J. argues that participation on girls’ sports teams should be determined not

based on biological sex at birth but on circulating testosterone levels. However, the science on the



14
   A blanket rule limiting selective service registration to men, for example, thus satisfied intermediate
scrutiny even “assuming that a small number of women could be drafted for noncombat roles” because
“Congress simply did not consider it worth the added burdens of including women in draft and registration
plans.” Rostker v. Goldberg, 453 U.S. 57, 81 (1981). And a social security rule advantageous to women
satisfied such scrutiny because “women on the average received lower retirement benefits than men.”
Califano v. Webster, 430 U.S. 313, 318 n.5 (1977).
                                                   19
12894263
  Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 20 of 23 PageID #: 1281




relationship between testosterone levels and the promotion of fairness and safety is debated. More

importantly, the possibility that testosterone levels are a way to accomplish the Act’s goals does

not, under intermediate scrutiny, necessarily mean that testosterone levels are the only

constitutionally permissible way to do so. That is, “the alternative chosen may not maximize

equality, and may represent trade-offs between equality and practicality. But . . . even the existence

of wiser alternatives than the one chosen does not serve to invalidate the policy here since it is

substantially related to the goal.” Clark, 695 F.2d at 1131–32 (citation omitted).

               Because the Act survives intermediate scrutiny, Count II fails to state a claim upon

which relief can be granted, and Count II should be dismissed.

                                         III. CONCLUSION

               For all of the foregoing reasons, the Harrison County Board of Education and

Harrison County Superintendent Dora Stutler respectfully request that the Court GRANT their

Motion to Dismiss. The Harrison County Board of Education should be entirely dismissed as a

defendant to this civil action. If Superintendent Stutler is retained as a defendant to Count II for

purposes of an injunction, then she must be retained as an agent of the State, not of the Harrison

County Board of Education, and thus any damages or other monetary award that may be assessed

against her must be paid by the State.

               Respectfully submitted this 2nd day of July, 2021.

                                                   /s/ Susan L. Deniker
                                                   Susan L. Deniker       (WV ID #7992)
STEPTOE & JOHNSON PLLC                             400 White Oaks Boulevard
   OF COUNSEL                                      Bridgeport, WV 26330-4500
                                                   (304) 933-8000

                                                   Counsel for Defendants Harrison County Board
                                                   of Education and Dora Stutler




                                                 20
12894263
     Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 21 of 23 PageID #: 1282




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,
                                      Plaintiff,

v.                                                           Civil Action No. 2:21-cv-00316
                                                      Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
                                      Defendants.


                                 CERTIFICATE OF SERVICE

               I hereby certify that on July 2, 2021, I electronically filed a true and exact copy of

“Memorandum of Law in Support of Defendants Harrison County Board of Education and

Dora Stutler’s Motion to Dismiss” with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to the following counsel of record:

 Andrew D. Barr                                     Joshua A. Block
 COOLEY                                             AMERICAN CIVIL LIBERTIES UNION
 Suite 2300                                         Floor 18
 1144 15th Street                                   125 Broad Street
 Denver, CO 80202                                   New York, NY 10004
        Counsel for Plaintiff                              Counsel for Plaintiff




12894263
  Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 22 of 23 PageID #: 1283




 Tara L. Borelli                       Carl Solomon Charles
 LAMBDA LEGAL DEFENSE AND              LAMBDA LEGAL
 EDUCATION FUND                        Suite 640
 Suite 640                             730 Peachtree Street, NE
 730 Peachtree Street NE               Atlanta, GA 30308
 Atlanta, GA 30308-1210                       Counsel for Plaintiff
        Counsel for Plaintiff

 Kathleen R Hartnett                   Katelyn Kang
 COOLEY                                COOLEY
 5th Floor                             55 Hudson Yards
 101 California Street                 New York, NY 10001
 San Francisco, CA 94111                     Counsel for Plaintiff
        Counsel for Plaintiff

 Elizabeth Reinhardt                   Avatara Antoinette Smith-Carrington
 COOLEY                                LAMBDA LEGAL DEFENSE AND
 500 Boylston Street                   EDUCATION FUND
 Boston, MA 02116                      Suite 500
        Counsel for Plaintiff          3500 Oak Lawn Avenue
                                       Dallas, TX 75219
                                               Counsel for Plaintiff

 Loree Beth Stark                      Julie Veroff
 AMERICAN CIVIL LIBERTIES UNION OF     COOLEY
 WEST VIRGINIA                         5th Floor
 Suite 507                             101 California Street
 405 Capitol Street                    San Francisco, CA 94111
 Charleston, WV 25301                         Counsel for Plaintiff
 914-393-4614
        Counsel for Plaintiff

 Sruti J. Swaminathan                  Aria Vaughan
 LAMBDA LEGAL DEFENSE AND              DEPARTMENT OF JUSTICE
 EDUCATION FUND                        4CON, 10th Floor
 19th Floor                            950 Pennsylvania Avenue NW
 120 Wall Street                       Washington, DC 20530
 New York, NY 10005                           Counsel for Interest Party USA
        Counsel for Plaintiff




12894263
  Case 2:21-cv-00316 Document 59 Filed 07/02/21 Page 23 of 23 PageID #: 1284




 Douglas P. Buffington, II                       Curtis R. Capehart
 WV ATTORNEY GENERAL’S OFFICE                    WV ATTORNEY GENERAL’S OFFICE
 Building 1, Room 26e                            Building 1, Room 26e
 1900 Kanawha Boulevard, East                    1900 Kanawha Boulevard, East
 Charleston, WV 25305                            Charleston, WV 25305
        Counsel for Intervenor State of W. Va.          Counsel for Intervenor State of W. Va.

 Jessica Anne Lee                                Fred B. Westfall , Jr.
 WEST VIRGINIA ATTORNEY                          UNITED STATES ATTORNEY’S OFFICE
 GENERAL’S OFFICE                                P. O. Box 1713
 Building 1, Room E-26                           Charleston, WV 25326-1713
                                                         Counsel for Interest Party USA
 1900 Kanawha Boulevard, East
 Charleston, WV 25305
        Counsel for Intervenor State of W. Va.


 Jennifer M. Mankins                             Kelly C. Morgan
 U. S. ATTORNEY’S OFFICE                         Kristen Vickers Hammond
 P. O. Box 1713                                  Michael W. Taylor
 Charleston, WV 26326-1713                       BAILEY & WYANT
         Counsel for Interest Party USA
                                                 P. O. Box 3710
                                                 Charleston, WV 25337-3710
                                                        Counsel for Defendant WVSBE
 Roberta F. Green
 Anthony E. Nortz
 Kimberly M. Bandy
 SHUMAN MCCUSKEY & SLICER
 P. O. Box 3953
 Charleston, WV 25339
        Counsel for Defendant WVSSAC


                                                             /s/ Susan L. Deniker




12894263
